The Attorney            General of Texas

JIM MATTOX                                            April 4, 1986
Attorney General


Supreme Court Building         HonorableClint ~a&my                       OpinionNo. JM-466
P. 0. Box 12548                ChailtlUll
Austin, TX. 78711.2543         Committeeon Elect:&w                       Re: Whether a home rule city
5121475-2501
                               Texas House of Representatives             may amend its ~charterwithin
Telex 9101674.1387
Telecopier   512I475-0266
                               P. 0. Box 2910                             less than two fears of a pre-
                               Austin,Texas 78769                         vious charteramendment
714 Jackson, Suite 700         Dear Representative!
                                                 Hackney:
Dallas, TX. 75202.4506
2141742-8944
                                    You ask the followingquestionabout the frequencywith which a
                               home rule city may amend its charter:
4824 Alberta Ave., Suite 160
El Paso, TX. 799052793                         May a home rule city seek to amend its charter
91515334464                                 on April 5, 1986 whan in fact it had sought to
                                            amend and did amend is charter by an election
1001 Texas, Suite 700
                                            held on Ihpril7. 1984?
Houston, TX. 77002-3111
7132235886                          ArticleXI, swtion 5 of the Texas &stitution, which authorizes
                               home rule for citiesof more than 5,000 inhabitants,providesin part:
608 Broadway, Suite 312
Lubbock, TX. 79401-3479
                                               Citiellhaving more than five thousand (5000)
8OW747.5238                                 inhabitants may, by a majority vote of the
                                            qualifiedvotirs of said city, at ao electionheld
                                            for that 'purpose,adopt or amend their charters,
4309 N. Tenth. Suite B
McAllen. TX. 78501-1685
                                            subject ':osuch limitationsas may be prescribed
512/682-4547                                by the Legislature. . . and provided further,
                                            that no c!itycharter shall be altered.amended or
                                            repcam-bftener than every two years. (Emphasis
200 Main Plaza. Suite 400
                                            added).
San Antonio, TX. 782052797
512l225-4191
                               Tex. Const. art. XI. 55. Article 1165, V.T.C.S., reiterates the
                               constitutional
                                            reqrd.rements
                                                       quoted above.
An Equal OppOrtUnitYI
Affirmative Action Employer        Section 312.011 of the GovernmentCode, which defines various
                               cormonwords used in.the civil statutes,providesas follows:

                                               The Eollowing definitions apply unless a
                                            different.meaning is apparentfrom the contextof
                                            the statutein which the word appears:
                                               . . . .

                                               (18)   'Year'means a calendaryear.



                                                        p. 2134
HonorableClint Hackney - I'age2    (JM-466)




Under this statute and judicial constructions,"one year" maam "a
calendaryear." Seibertv. Sally, 238 S.W.Zd 266 (Tsx. Civ. App. -
Galveston 1951, no         A calendaryear is 365 days or 366 in a
leap year. Douglas v. Acacia Mutual Life InsuranceCo., 118 S.W.Zd
643 (Tex. Civ. App. - Waco-1938.writ ref'd). Thus, a suit to cancel
a life insurancepolicy filed 011February 29, 1936, was filed within
one year of the policy's issuance on March 1, 1935. Id. See also
McGaughy v. City of Richardson.599 S.W.Zd 113 (Tex.Tv. App. -
Dallas 1980, writ  ref'd n-x     ("[a] calendarmonth rum from the
glveu day in one month to the day of the correspondingnumber in the
next mouth").

     Attorney General Opinion O-7211 (1946) determinedthe earliest
date that a home rule city Icharter
                                  electioncould be held followinga
charter amendment election held on October 16, 1945. It concluded
that another charter amendmentelection could not be held prior to
October 16. 1947.

     In the case you inquireabout, ths home rule city may not hold an
electionto amend its charterbefore April 7, 1986. An electionheld
prior to that date will be invalid.See Cartledgev. Wortham, 153 S.W.
297 (Tex. 1913); Clark v. Stubbs, 131 S.W.2d 663 (Tex. Civ.~App. -
Austin 1939, no writ);,     V. InglesideIndependentSchool District,
220 S.W. 350 (Tax. C1v.G:    - Fort Worth 1920,writ dism'd);Attorney
Gen&al OpinionsMW-380 (1981);V-1109 (1950).

     It is suggestedthat article 1165, V.T.C.S.,is in conflictwith
the statutedesignatingthe dates that electionsmay be held and that
these provisionsshouldbe harmonized. Section41.001 of the Election
Code providesas follows:

            (a) Except as otherwiseprovidedby this sub-
         chapter,each general or specialelectionin this
         state shall be held on one of the followingdates:

                 (1) the third Saturdayin January;

                 (2) the first Saturdayin April;

                 (3) the secondSaturdayin August;or

                 (4) the first Tuesdayafter the first
                     Monday In November.

Election Code 341.001 (art. 2.01 of the formar Election Code). The
exceptionsdo not encompass'homerule charteramendmentelections.

    Article 1165, V.T.C.S.,and section 41.001 of the Election Code
are not in conflict. A city can comply with both provisionsby
holding the electionon tht!first authorizeddate after the lapse of



                              p. 2135
HonorableClint Aackney - :?age3   (JM-466)




two years. Article 1165:,V.T.C.S., does not provide that charter
amendment elections be h'cldprecisely two years apart. Moreover,
article XI. section 5 of ,theTexas Constitution,which Imposes the
tvo-yearrequirement,cauus'tbe amendedby the enactsmutof a statute.
See Tex. Const. art. XVII, $1; Mears v. State, 520 S.W.Zd 380 (Tex.
%.   .App. 1975);AttorneyGeneralOpinionM-874 (1971). Article XI.
section 5 of the Texas Constitutionand article 1165, V.T.C.S.. bar
the hone rule city in ques~tionfrom holding an election to amend its
charterprior to April 7. 1986.

                            SUMMARY

             ArticleXI, section5 of the Texas Constitution
          and article 116!i,,
                            V.T.C.S..bar a hone rule city
          from holding aa election to alter, amend, or
          repeal its city charter oftener than every two
          calendaryears. A calendaryear equals 365 days
          or 366 days in leap year.


                                   gzti



                                               HATTOX
                                        AttorneyGeneralof Texas

JACK BIGETOWRR
First AssistantAttorneyGeneral

MARYKELLER
ExecutiveAssistantAttorneyGeneral

ROBERT GRAY
SpecialAssistantAttorneyGeneral

RICX GIIPIN
Chairmen,OpinionCosmitttre

Preparedby Susan L. Garr:lson
AssistantAttorneyGeneral




                              p. 2136